Name: Council Decision (EU) 2019/376 of 5 March 2019 appointing three members and four alternate members, proposed by the Republic of Croatia, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2019-03-08

 8.3.2019 EN Official Journal of the European Union L 68/12 COUNCIL DECISION (EU) 2019/376 of 5 March 2019 appointing three members and four alternate members, proposed by the Republic of Croatia, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Croatian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms SnjeÃ ¾ana BUÃ ½INEC and Mr Predrag Ã TROMAR. (3) A member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Ms Jelena PAVIÃ IÃ  VUKIÃ EVIÃ  (Councillor in the City of Zagreb Assembly) was proposed. (4) Four alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Josipa RIMAC, Ms Viviana BENUSSI, Mr Tulio DEMETLIKA and Mr Ivan VUÃ IÃ . HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Ivan GULAM, Mayor of the Municipality of Pirovac,  Mr Goran PAUK, Prefect of Ã ibenik-Knin County,  Ms Jelena PAVIÃ IÃ  VUKIÃ EVIÃ , Vice-Mayor of City of Zagreb (change of mandate), and (b) as alternate members:  Ms Antonija JOZIÃ , Mayor of City of Pleternica,  Mr Darko KOREN, Prefect of KoprivnicaKriÃ ¾evci County,  Mr Anteo MILOÃ , Mayor of City of Novigrad,  Mr Matija POSAVEC, Prefect of MeÃ imurje County. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 5 March 2019. For the Council The President G.L. GAVRILESCU (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).